            Case 3:19-cv-00491-SB      Document 14   Filed 04/28/19   Page 1 of 3




Julie R. Vacura, OSB No. 843692
jvacura@lvklaw.com
Cody Hoesly, OSB No. 052860
choesly@lvklaw.com
Kelsey Benedick, OSB No. 173038
kbenedick@lvklaw.com
Larkins Vacura Kayser LLP
121 SW Morrison St Suite 700
Portland, OR 97204
Telephone: (503) 222-4424
Fax: (503) 827-7600

Attorneys for Plaintiff Bunge S.A.


                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PORTLAND DIVISION


BUNGE S.A.,                                    Case No.: 3:19-cv-00491-SB

                      Plaintiff,               AFFIDAVIT OF SERVICE OF SUMMONS

       v.

PACIFIC GULF SHIPPING (SINGAPORE)
PTE LTD., PACIFIC GULF SHIPPING CO.
LIMITED, and DOES 1 through 100
                  Defendants.




 AFFIDAVIT OF SERVICE OF SUMMONS                          Page 1      LARKINS VACURA KAYSER LLP
                                                                        121 SW Morrison St., Suite 700
                                                                           Portland, Oregon 97204
                                                                                (503) 222-4424
Case 3:19-cv-00491-SB   Document 14   Filed 04/28/19   Page 2 of 3
Case 3:19-cv-00491-SB   Document 14   Filed 04/28/19   Page 3 of 3
